 ILLINOIS CONCRETE PIPE CO.223IllinoisConcrete Pipe Company and Ray O. Davis.Case 13-CA-11691April 25, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY,AND PENELLOOn February 16, 1973, Administrative Law JudgeMilton Janus issued the attached Decision in this pro-ceeding. Thereafter, the Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERmade statements concerning Davis and the Union whichinterfered with, restrained, and coerced Davis in his exerciseof rights guaranteed in Section 7 of the Act. Respondent'sanswer denies these allegations.Upon the entire record, including my observation of thedemeanor of the witnesses, and upon the briefs receivedfrom the General Counsel and the Respondent, I make thefollowing:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent, an Illinois corporation, has its principalplace of business at Hodgkins, Illinois, where it is engagedin the manufacture of concrete products. During a recentrepresentative period, Respondent sold concrete productsvaluedin excessof $390,000, of which in excess of $50,000was sold to enterprises located in Illinois which annuallyship goods valuedin excessof $50,000 directly to places inother States. During thesameperiod, Respondent also pur-chased materials valued in excess of $50,000 from supplierslocated in Illinois which receive said goods directly fromplaces in other States.On these facts I find that Respondent is an employerengaged in commerce within the meaning of the Act.Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Illinois Concrete Pipe Com-pany, Franklin Park, Illinois, its officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.tThe Respondenthas excepted to certaincredibilityfindingsmade by theAdministrativeLaw Judge.It is the Board's establishedpolicy notto overrulean AdministrativeLaw Judge's resolutionswith respect to credibility unlessthe clear preponderanceof all of the relevant evidenceconvinces us that theresolutions were incorrect.Standard Dry Wall Products, Inc,91 NLRB 544,enfd 188 F 2d362 (C A 3). We have carefullyexamined the record and findno basis for reversing his findingsDECISIONSTATEMENT OF THE CASEMILTON JANUS, Administrative Law Judge: This case washeard before me at Chicago,Illinois,on October 30 and 31,1972, pursuant to a charge and an amended charge filedJuly 28 and September 27, 1972, respectively. A complaintbased on these charges was issued on September 29, 1972.It alleges that Respondent terminated the employment ofRay O. Davis, the Charging Party, on or about July 24,1972, in violation of Section 8(a)(3), because of his effortson behalf of Construction and General Laborers' DistrictCouncil of Chicago and Vicinity, and because he had en-gaged in other protected union and concerted activity; andthat Respondent, through certain named supervisors, hadII.THE LABOR ORGANIZATION INVOLVEDConstruction and General Laborers' District Council ofChicago and Vicinity is a labor organization within themeaningof the Act.III.THE UNFAIR LABOR PRACTICESBackgroundand IssuesThe Respondent (Illinois) is a subsidiary of NationalConcrete Pipe Company (National),organizedin June 1972to acquire by purchaseand lease certain assetsof VulcanMaterial Corporation, an unrelated company. Vulcan'sConcrete Materials Division, which Illinois acquired, waslocated at Hodgkins, Illinois, while National's plant waslocated at Franklin Park, both within the Chicago metropol-itan area, but about 20 miles apart.Vulcan ceased operations at Hodgkins as of June 30,1972, and terminated all its production employees.Illinoisbegan operations at Hodgkins on July 5, hiring all ofVulcan's laid-off employees on a probationary basis. TheUnion had been the bargaining representative of the Vulcanemployees, as it also was of the National employees.Ray Davis, the Charging Party, had been an employee ofVulcan at the Hodgkins plant as well as the union stewardthere.He was amongthose hired byIllinoiswhen it resumedoperations there on July 5. After about a week, Davis anda few other former Vulcan employees were transferred tothe National plant at Franklin Park, whereIllinois was c'r-ganizinga second shift on whichcertaintypes of small pipewould be manufactured.On July 24, Davis was terminated. The General Counselcontends that Illinois discharged him because he had tried203 NLRB No. 49 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDto function as the Union's steward for the former Vulcanemployees who had been transferred to Franklin Park, orhad otherwise engaged in concerted protected activities ontheir behalf.The Respondent contends in its brief that Da-vis was not terminated because of any activities on behalfof the employees or the Union(which it denies he wasengaged in,in any event)but solely because it was dissatis-fied with his work performance,and because he had leftwork without permission one day and had failed to call inthe next day.The allegations of the complaint relating to violations ofSection 8(a)(1) refer to statements by Illinois officials alleg-edly made to Davis and to other employees to the effect thatDavis was a troublemaker,that he had no authority in theplant as a union steward,that they would fire everyone toget to the troublemaker, and that there was no need for aunion at the plant.Events Before July 13Since the Union had represented the Vulcan employeesbefore their mass termination as of June 30, it was con-cerned about their status when Illinois took over Vulcan'soperations.A week or so after Illinois started up at theHodgkins plant,the business agent of Local 25 of theUnion,Budack,called on Illinois officials to learn whetheritwould recognize the Union and bargain for a new agree-ment. The Company agreed that their new employees werestill represented by the Union and that it would negotiatean agreement.It also informed Budack that it had hired theformer Vulcan employees on a probationary basis,had re-duced their wages to the basic scale provided for in the oldVulcan agreement for the next 30 days, and that it plannedto reduce its work force.Budack met again on July 21 withIllinois officials,and they reached agreement on the basicprovisions for a new contract.Budack testified that he con-sidered the contract to be in effect,even though it had notyet been reduced to writing as of the date of the hearing,more than 3 months later.The Vulcan agreement had provided that the Unioncould appoint departmental stewards and, as noted above,Davis had held such a position as of the takeover date.When Budack reached oral agreement with Illinois on July21, nothing was said about whether a similar provision wasto be included in the contemplated written contract, but itis obvious that Budack considered that to be a noncontro-versial part of any contract,to be automatically included.National,the parent corporation of Illinois,also had anagreement with the Union,but no employee had been desig-nated to act as steward during this period.Employee com-plaints,if any, were handled by union officials who visitedthe National plant on a regular basis.On July 6, the secondday ofIllinois' operations at theHodgkins plant,Esposito,vice president both of Illinois andNational,toldDavis(according to Davis)or asked him(according to Esposito)to transfer to the Franklin Parkplant the following Monday, July 10,when Illinois was tobegin working a second shift,using National's facilities.Davis said he objected to transferring,since he lived nearHodgkins and would now have to drive a long distance toFranklin Park.He asked Esposito why he was being trans-ferred,since he was the steward and the former Vulcanemployees wanted him to remain there.Esposito said he wastransferring him because he had heard that he was a goodman, that he didn'tknow what duties he could have as aunion steward since there wasn'tone at Franklin Park. Es-posito also told him,according to Davis,to stay out ofEsposito's affairs,do his job,and they would get along fine.According to Esposito,Davis raised no objection to thetransfer.Esposito also said that Davis had told him that hehad been the steward at Vulcan,but he felt that one wasn'tneeded at the Franklin Park plant.He denied telling Davisto stay out of his affairs. What Davis testified to Espositotelling him is not alleged to be in violation of Section8(a)(1); its significance is that Esposito now learned thatDavis considered himself to be serving as steward.Budack, the business agent of the Union,testified thatDavis had been the steward at Vulcan,but that his statusapplied only at the Hodgkins plant. He also said that nosteward had been named for National's plant at FranklinPark,although the contract allowed one there.According to Davis, he had spoken to Spears,the assist-ant business agent,about his status after it was learned thatVulcan had sold out to Illinois,and that Spears had told himto continue to act as steward,and had told the Vulcanemployees the same thing.Davis also called Spears a few times after he began work-ing for Illinois.After he was transferred to Franklin Park onJuly 10,he called Spears from the office phone which waslocated in the dispatcher's office.Davis said he had gottenpermission to use the phone,once from the night shift fore-man, Schlesser,and once from Snider,the plant superinten-dent.One or the other of them was in the office with himwhen he called.Schlesser denied that he had given Davispermission to use the office phone,and had the officelocked after he learned that Davis had used it without per-mission.Snider admitted that he had heard Davis callSpears from the office and ask him how the union meetinghad gone that night.Snider said he had made no commenttoDavis about his call.Schlesser was told by Davis that he was the steward, andhad seen Davis leave his work to go to the kiln area to talkwith the men there.He had to break up these meetings, andhad told Snider that he had done so.July 131.The testimony for the General Counsel(a).Davis testified that onJuly 13,Esposito and Snidercame up to him at work,and Esposito asked him if he wascalling the Union every night. Davis said that if he hadproblems he did.Esposito then said that if the men hadproblems they should come to him,not to the Union; thatDavis was nothing at the plant,and he would eventually fireevery man there to get to the troublemaker;that it seemedlike what Davis was doing was making trouble and he wouldfireanyone,pointing directly at Davis.Esposito thenwalked away toward the kiln area.(b).What happened then in the kiln area was testified toby employeesRoy Wooleyand Robert and Lonnie Sellers,who are brothers. ILLINOIS CONCRETE PIPE CO.Wooley said Esposito, Snider, and Schlesser, the nightforeman or pusher, came into the kiln area and Espositocalled some of the employees who were working nearbyover to him. Wooley said Esposito asked them if they hadany problems, and that Robert Sellers had answered thatthe work was too hard, at which Esposito told him he couldquit then. Lonnie Sellers then said that the pusher was yell-mg at them and driving them too hard, and that Espositohad then told Schlesser to cool it. Wooley said he alsovoiced a complaint against Schlesser. Esposito said he hadbeen talking with Davis,and that it seemed some of the menhad work problems; that if they did, they should consultwith him about it; that he had never had any trouble withthe Union and it wasn't going to start now; and that hewould fire every one of them to get to the troublemaker. Justabout then, Dennis (Bob) Spears, the yard foreman for Na-tional,and son ofthe Union's assistant business agent, cameby. Esposito stopped Spears, saying, "Here's the Unionman's son. We don't have any union problems around here,do we, Bob?" Spears said they didn't.Snider said, according to Wooley, that Davis could callhimself a union steward if he wanted to, but around therehe was nothing. Esposito then sent them back to work.Robert Sellers' testimony as to the same group conversa-tion with Esposito and Snider is that Esposito had said thatDavis had come to him with complaints that the men werebeing pushed too hard, and he wanted to know what theirproblems were.Sellers told him what Schlesser was askingthem to do. Just then Dennis Spears walked by, and Esposi-to said they hadn't had anyuniontrouble, and they didn'twant any to start now.Lonnie Sellers' testimony corroborated that of Wooley'sand his brother's. In effect, it was that Esposito had askedthe group if they had any complaints, and that Robert Sell-ers had said they were being worked too hard. Espositoinvited them to quit if they thought they were working toohard, and then said Davis had told him he was the unionsteward. Snider then said that they had never had any trou-ble with the Union, and they wouldn't have any; that Daviswas nothing but a troublemaker. Esposito added that hewould fire anyone to get to the troublemaker.(c).After themeeting in the kiln area ended,Espositoand Snider walked back to talk to Davis again. Esposito saidhe had talked to the men, that it didn't seem they had anyproblems, and that it was Davis who was creating the prob-lem. He said that he wanted it stopped, that he would firethe whole bunch to get at the right man, and that he wouldfire on the spot any man going to the Union.(d).Later that evening, Esposito and Schlesser calledRobert Sellers into the office. Esposito asked him aboutDavis, saying that he had heard that Davis wanted nothingbut trouble. Esposito also asked him why he didn't come towork in his own car, instead of driving with Davis as he did.Esposito also toldSellers,according to the latter, that themen did not need a union steward in the plant.2.The testimony for the RespondentAs set out above, there were four allegedly significantincidents occurring on July 13: (a) the first conversationbetween Davis, Esposito, and Snider; (b) the meeting in the225kiln area between some of the company officials and anumber of employees; (c) the second conversation withDavis,following the meeting in the kiln area;and (d) aconversation between Robert Sellers,Esposito,and Schles-ser. Following is a summary by the various witnesses for theRespondent as to these incidents.(a) and (c). Esposito was asked whether he had ever toldDavis not to call the Union, and denied that he had. Sniderwas asked if he and Espositohad hadany discussion withDavis on July 13 concerning the Union, and he answeredgenerally that he had never discussed the Union with any-one. Neither was asked anything about the other commentswhich Davis testifiedtheymade,and I therefore considerDavis' version of what happened then to be true.(b).The thrust of the testimony for the Respondent as towhat tookplace in the kiln area is a denial that there wasin fact a meeting calledby Espositoof the employees work-ing there. According to Esposito, he was walking throughthe area when he noticed that the men were not coordinat-ing their efforts.He asked them what the problem was, andRobert Sellers replied that Davis had told them they didn'thave to do certain jobs. Esposito said he told the men thatDavis wasn't the boss there, and if they listened to himthey'd get nothing but trouble. Sellers then asked him if thatmeant Davis wasn't their union steward,and Esposito an-swered that that was what he meant. Just then Spearswalked in, and Esposito asked him as the son of the unionman, ifthey had ever had any problems with the Union.Spears replied, predictably, that they hadn't. Esposito ex-plained his assertion that the men would get into troublelistening to Davis,as being calledfor bywhat he felt wasDavis' intrusion into management affairs,that is, telling themen that they did not have to do all the work assigned them.He denied telling them that they didn't need a union.According to Spears, Esposito was explaining to thegroup how they should be working together, when someonesaid that Davis had told them something which he did notremember, and that Esposito had replied by telling them notto listen to Davis,that he was not a boss around there, andthat it was he,Snider,and Schlesser who would tell themwhat to do. Spears' testimony would make it appear thatthere had been no earlier reference to the Union beforeEsposito asked him if the Company had ever had any trou-ble with the Union. He said he heard no complaints fromany of the men about the pusher pushing them too hard, nordid he hear Esposito or Snider threaten that people wouldbe fired to get at the troublemaker. However, he did remem-ber Esposito telling the men that they should not listen toDavis and that he was getting them into trouble.Snider testified that he and Esposito had not gone to thekiln area to call a meeting of the employees at work there,although it appears that most of them were drawn into agroup as Esposito began talking. Snider said that Wooleycame in later,and that Spears was there almost from thebeginning. He said Esposito had noticedsomeof the menstanding around unoccupied while a pallet was being oiled,but does not remember much of the conversation that en-sued when Esposito remonstrated with them.He did notrecall Esposito saying anything about Davis, union stew-ards, or troublemakers,nor did he hear Esposito threateningto fire anyone. 226DECISIONSOF NATIONAL LABOR RELATIONS BOARD(d).As tothe conversation later that evening with RobertSellers, Schlesser testified that Esposito had told Sellers thathe didn'twant him to think that Davis had any authority,or that he should listen to him.Esposito also told Sellers thatrather than go to Davis with his problems,he should talk toa company official.Schlesser said he did not rememberEsposito referring to Davis as a troublemaker,or saying thatthe employees did not need a union in the plant, or thatSellers should not ride with Davis.July 14 to 24The next day, July 14, Davis testified that he told Sniderthat some of the men thoughttheyhad been shorted in theirpay and had asked him to take it up with Snider.Snider thentold Davis that if the men had problems they should comedirectly to him, and that Davis should relay that message tothem.Snider denied that Davis had spoken to him aboutanyone's shortage but his own,but said that two other men,Johnson and Wooley, had each come to him individuallyabout his own claimed shortage in pay, that he had checkedit out and had corrected Johnson's pay, the only one of thethree where a mistake had occurred.The following Thursday, July 20, Davis complained toSchlesser that he was feeling ill. Schlesser sent him to Sniderwho told him,according to Davis, to go home if he was illand to come back when he felt better.Snider's version isthatDavis had come to him to say that he and LonnieSellers were ill and wanted to go home,and that he had toldDavis he should have said something about it before theconcrete mixing machine had been started up,because nowhe could not let it run without a full crew.Snider said thatDavis then offered to stay if he wasn'tpushed and if themachines could be slowed down. Snider said it could not bedone,that he had to get the concrete out of the machineonce it is delivered to the mixer. He said he then told Davisthat if he was sick and could not work,he should go onhome.Davis and Lonnie Sellers then punched out about 6p.m.Neither came in to work the following day. Robert Sellerstold Snider that his brother was sick, and would bring adoctor's excuse in on Monday,the next working day.Snidersaid he asked him about Davis,and that Sellers said he didnot know about Davis' condition.Davis testified that hecalled Fridayto report that he was still sick,but that no oneanswered the phone. Snider claimed that there was alwayssomeone in the office to answer the phone from 6 a.m. to6 p.m., and that Davis should have been able to reachsomeone at the plant before the scheduled start of his shiftat 3:30 p.m.When Davis and LonnieSellers cameback to work onMonday, July 24,their timecards were not in the rack. Sni-der then told Davis that he was discharged for not lettinghim know that he would not be in on Friday, claiming thathe had lost 2 days'production because of the absences.Lonnie Sellers either quit or was discharged at the sametime. His termination is not in issue here.Respondent'sReasons for Discharging DavisDavis brought his discharge to the Union's attention, andthe Union inquired of Esposito on his behalf. On July 27,Esposito wrote a letter(G.C. Exh.2) to the Union,givingthe reasons for Davis'dismissal.It states that Davis hadmissed 2 complete days of work, had refused to do workassigned to him,and had caused unrest with all the menassociated with him. The second paragraph also states thatDavis gave the Company only a minimal amount of workwhen he was there.In its answer to the complaint,received by the RegionalDirector on October 13, Respondent offered the followingexplanation for the discharge: (a) that on Thursday, July20, Davis left the plant without explanation or cause, about3 hours before the end of his shift,causing it to lose asubstantial amount of production time, in that four otheremployees were unable to perform their duties; and (b) thatthe next day, Davis did not appear for work without expla-nation or cause,again causing it to lose a substantialamount of production time plus other losses in wages andmaterial.In its brief to me after the hearing, Respondent arguesthat Snider alone was responsible for discharging Davis,and that his reasons were that Davis was a probationaryemployee who could be dismissed even without adequatecause; but that, in any event, he was discharged for leavingwork on Thursday and for not calling in on Friday, withoutproper excuse or explanation,and because of his poor workperformance from the date he was hired.Itwill be noted that neither the answer nor the briefmentions the charge made in Esposito's letter to the Unionof July 27, almost contemporaneous with Davis' discharge,that Davis had been causing some sort of undefined unrestamong the other employees; and that the answer relies sole-ly on Davis' leaving work early on Thursday and not ap-pearing the next day"without explanation or cause,"without mentioning his alleged incompetence.The evidence,in my view,does not sustain Respondent'scontentionthatDavis left work on Thursday when heclaimed to be ill, without adequate cause or explanation.Snider himself testified that Davis had offered to stay eventhough he felt ill, if production was slowed down, that Sni-der rejected the offer because the concrete had already beenmixed,and that he told Davis to go on home if he was toosick to work at the expected production rate. This certainlyconstitutes what I would find to be an adequate explanationof why Davis could not work,as well as a releaseto leavework early by the proper authority at the plant. Snider maywell have been unhappy about losing the services of twomen after the production process had been started, but it isclear that they left with his knowledge and with his grudgingconsent.Davis said that he tried to phone in the next day but wasunable to reach anyone in the office.I find that hard tobelieve,particularly in view of other testimony of his thatthe practice at Vulcan had been not to call in every day ofan illness, implying thereby thathe considered the sameprocedure was to be followed at Illinois.In any event, Davisdid not get in touch with Snider or Schlesser to let themknow that he would not be coming in on Friday, and Sniderhad good reason to be upset at the loss of another day'sproduction.During most of his shortperiodof employment for Illi- ILLINOIS CONCRETE PIPE CO.227nois, Davis was assigned to making wire cages which wereinserted into the forms in which concrete was poured tomake pipe.His job consisted in unrolling wire mesh,cuttingit to the proper size, and tack-welding the ends to form acylindrical cage. Davis had done that work at Vulcan duringhis 3 years of employment there, as well as other types ofwork. As to his competence and proficiency while workingfor Illinois,there is a wide disparity of opinion.The witness-es for the General Counsel who worked with Davis de-scribed him as turning out sufficient cages to keep ahead ofthe production of pipe,while the Respondent'switnessesuniformly described him as slow, lackadaisical, and belowaveragein the quality of his work.In the absence of any objective data on Davis' productionor that of other cage makers, it is difficult to determine theadequacy of his work. It is perhaps sufficient to say that Ibelieve Respondent's contention that he was wholly incom-petent to be grossly overdrawn, particularly the testimonythat Snider and Esposito had to be called in some nights toassist in making cages so that the production of pipe wouldnot be delayed.Analysis and ConclusionsNational and its chief officials,Esposito and Snider, hadenjoyed a tranquil relationship with the Union for manyyears.It negotiated and signed union agreements,permittedthe Union's business agents to come onto the premises andtalk to the employees,mainly for the purpose of collectingmoneys owed it, but otherwise heard little from the Union.There was no union steward at National's plant at FranklinPark and, in Esposito's phrase, there had never been anyunion trouble there, which he apparently equated with anabsence of employee grievances.Thisequable state of affairs was threatened when Davisand the other former Vulcan employees were assigned to theFranklin Park plant to work for Illinois. Davis claimed tobe the union steward,and whether in fact his official statusas steward continued'is, in my opinion,immaterial, sincehe regarded himself as representing the employees on behalfof the Union, and had never been told otherwise by anyunion official.Davis' testimony, which I credit where it conflicts withthat of Respondent's witnesses,was that he had told Esposi-to on July 6, that he was the union steward, and that Esposi-to had immediately retorted that he didn't know what dutieshe could have at Franklin Park since there was no stewardthere.Snider and Schlesser also learned from Davis that heconsidered himself as having some union function to playat his new employment,while Schlesser had seen Davisholding meetings with the men during working hours.Davis had made at least two calls to the Union from theoffice phone between July 10 and 13, and these served as theoccasion for Esposito to talk to him about it the evening ofJuly 13. Davis testified that Esposito had asked him if hewas calling the Union every night, while Esposito said thathe had never told Davis not to call the Union. I do not know1Budack,the business agent,considered his status as steward to be limitedto the Hodgkins plant,while Spears,the assistant business agent,had toldhim to continueto act as steward at Franklin Park.ifEsposito thought he was thereby contradicting Davis'testimony, but in any event, I credit Davis.I also credit Davis as to what Esposito told him in theirfirst conversation on July 13, that if the men had problemsthey should come to him and not to the Union; that Daviswas nothing at the plant, and he would eventually fire everyman there to get at the troublemaker;and that it seemedthat Davis was making trouble. Esposito did not deny anyof this.In their conversation that same evening,Espositoaccused Davis of creating problems in the plant.That theseproblems related to the Union is made clear by Esposito'sfollowing statement that he would fire on the spot any mangoing to the Union.As for theconversation in the kiln area between Esposito,Wooley, and the twoSellersbrothersthat same evening, Icredit the versions of the employees testifying for the Gener-al Counsel.I find that Esposito went into the area to meetwith the employees whom he assembled around him in or-der to emphasize that they were not to regard Davis as theirspokesman or representative, and that if they listened to himtheywould be in trouble.I find that Esposito was concernedthat the employees were listening to Davis and that theymight object to the way their work was organized at theplant,and was determined therewouldbe no questioningof his arrangements.Although Davis had not said or doneanything yet about the working conditions at Franklin Park,I am satisified that Esposito resented that Davis was show-ing signs of concern about the employees'interests,and thathe regarded such concern as"trouble."And later that eve-ning, Esposito told Robert Sellers that the men did not needa union steward in the plant.I credit Davis' testimony that he approached Snider thenext day as the spokesman for some employees who thoughtthey had been shorted on their paychecks. This was the firstovert sign that Davis intended to represent any fellow em-ployees who had a grievance.I find, based on the foregoing summary and on the fullerrecitation of the testimony set out previously, that Espositowas opposed to the Illinois employees acting concertedly fortheirmutual aid or protection, and particularly to Davis'assumption of a role as their representative.Ialso find that Esposito and Snider seized on Davis'unexcused absence on Friday, July 21, as a pretext to dis-charge him. I have already noted that Davis left early theday before with Snider's knowledge and consent, so thatRespondent's argument that Davis was away "without ex-planation or cause" on Thursdayweakens its argument thatit terminated him for his 2-day absence. Davis was at faultfor not calling in onFriday but,under all the circumstances,I find that he would not have been discharged for thatreason alone. I base this on the fact that Esposito told theUnion, just 3 days after the discharge, that one of the rea-sons for letting him go was that he was causing unrestamong the men. In the light of Esposito's freedom from anyunion constraint at Franklin Park before Davis and theotherIllinoisemployees arrived there on July10, I am satis-fied that "unrest" and "trouble" were synonymous to himwith the first indications of a more independent attitude onthe part of employees than he was accustomed to.Iconclude from the foregoing findings of fact and theinferences I have drawn from them that Esposito and Snider 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDknew that Davis was talking and acting as if he were a unionsteward and that he intended to act on behalf of the Illinoisemployees in the presentation of grievances; that they dis-charged him, in whole or in part, because they were opposedto his assumption of such a role and in order to discourageunion participation and further activities for the mutual aidor protection of the employees; and that they threatenedand interrogated Davis, Wooley, and Robert and LonnieSellers in the exercise of rights guaranteed them in Section7 of the Act.IV. THE REMEDYIn order to effectuate the policies of the Act,I find itnecessary that the Respondent be ordered to cease anddesist from the unfair labor practices found and from otherinvasions of the Section 7 rights of the employees; to takecertain affirmative action, including the offer of reinstate-ment to Ray Davis, with backpay computed on a quarterlybasis from the date of his discharge to the date on which theRespondent offers him reinstatement,as prescribed inF.W.Woolworth Company,90 NLRB289, plus interest at6 percent per annum; and to post appropriate notices.Upon the basis of the foregoing findings of fact and uponthe entire record in the case,Imake the following:CONCLUSIONS OF LAW1.IllinoisConcrete Pipe Company is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.Construction and General Laborers' District Councilof Chicago and Vicinity is a labor organization within themeaning of Section 2(5) of the Act.3.By discriminatorily discharging Ray Davis on July 24,1972, thereby discouraging membership or participation inthe Union and activities for the mutual aid or protection ofits employees, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.4.By telling its employees that the union steward had noauthority in the plant, that the steward was a troublemaker,that they would fire everyone to get at the troublemaker,and that a union was not needed in the plant, the Respon-dent has engaged in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended: 22 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings.conclusions,and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions,and Order, and all objections thereto shall be deemedwaived for all purposes.ORDERRespondent Illinois Concrete Pipe Company, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in, or participation in ac-tivitieson behalf of, Construction and General Laborers'District Council of Chicago and Vicinity, or in any otherlabor organization of its employees, or discouraging em-ployees from acting concertedly for their mutual aid orprotection by discriminatorily discharging, or in any othermanner discriminating against any employee in regard tohire, tenure, or any other term or condition of employment.(b) Interfering with, restraining, or coercing its employ-ees by telling them that the Union was not needed in theplant, that the union steward had no authority and was atroublemaker, and that it would fire everyone to get at thetroublemaker.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization,to form labor organizations, to join or assistthe above-named labor organization or any other labor or-ganization, to bargain collectively through representativesof their own choosing, to engage in other concerted activi-ties for the purpose of mutual aid or protection as guaran-teed in Section 7 of the Act, or to refrain from any or allsuch activities.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Offer to Ray Davis immediate and full reinstatementto his former job at the Respondent's plant at FranklinPark, Illinois, or, if that job no longer exists, to a substantial-ly equivalent position, without prejudice to his seniority orother rights and privileges, and make him whole for any lossof earningssuffered by reason of Respondent's discrimina-tion against him, in the manner set forth in the sectionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other reports necessary toanalyze the amount of backpay due and the right to rein-statement.(c) Post at its plants at Franklin Park and Hodgkins,Illinois, copies of the attached notice marked "Appendix. "3Copies of the notice, on forms provided by the RegionalDirector for Region 13, after being duly signed by an au-thorized representative of the Respondent, shall be postedimmediately upon receipt thereof, and be maintained for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced or coveredby any othermaterial.(d)Notify the Regional Director for Region 13, in writ-ing, within 20 days from the date of this Order, what steps3 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board " ILLINOIS CONCRETE PIPE CO.229the Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT discourage membership in or participa-tion in activities on behalf of Construction and GeneralLaborers'District Council of Chicago and Vicinity, orin any other labor organization,or discourage employ-ees from acting concertedly for their mutual aid orprotection,by discharging,or in any other manner dis-criminating against any of'our"employees in regard tohire,tenure,or any other term or condition of employ-ment.WE WILL NOT tell our employees that the Union wasnot needed in the plant,that the union steward had noauthority or that he was a troublemaker,or that we willfire everyone to get at the troublemaker.WE WILL NOT in any other manner interfere with, re-strain,or coerce our employees in the exercise of therights guaranteed by Section 7 of the Act.WE WILL offer Ray O.Davis immediate and full rein-statement to his former job at our plant at FranklinPark, Illinois, or,if that job no longer exists, to a sub-stantially equivalent position,without prejudice to hisseniority or other rights and privileges,and we willmake him whole for any loss of earnings suffered byreason of the discrimination practiced against him.DatedByILLINOISCONCRETE PIPE COM-PANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consectuve daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office,EverettMcKinley Dirksen Building,Room 881, 219 South Dear-born Street,Chicago,Illinois 60604,Telephone 312-353-7572.